Citation Nr: 1642611	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  03-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected right chondromalacia patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the United States Army National Guard from June 1975 to October 1975.  The Veteran also had active duty service in the United States Army from March 1976 to June 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case comes to the Board from the RO in Houston, Texas.

A review of the record shows that the Veteran testified at a Decision Review Officer (DRO) hearing in August 2005.  The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2006 at the Waco RO.  Transcripts from these proceedings are associated with the Veterans Benefits Management System (VBMS) folder.

The Veteran's service connection claim for a thoracolumbar spine disorder was previously denied by the Board in a May 2007 decision, and the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 Order, the Court vacated that portion of the Board decision and remanded the matter to the Board for development consistent with the parties' August 2008 Joint Motion for Partial Remand.  The Board subsequently remanded the Veteran's claim in March 2010, and again in May 2012.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran submitted an August 2015 VA Form 9 perfecting her appeal as to the issues of entitlement to an initial compensable rating for allergic rhinitis; entitlement to an effective date prior to August 24, 2001 for the grant of service connection for allergic rhinitis; entitlement to an effective date prior to August 28, 2001 for the grant of service connection for irritable bowel syndrome (IBS); entitlement to an initial compensable rating from June 3, 1980, and in excess of 50 percent on or after June 30, 2003, for service-connected depression; entitlement to an effective date prior to June 3, 1980 for the grant of service-connected depression; and entitlement to an initial compensable evaluation for IBS.  Although these issues have been certified for appellate review, they are pending hearing scheduling.  As such, no further action is required at this time.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain an adequate VA medical opinion that satisfies the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record shows that the Veteran was initially provided with a VA examination in connection with his claim in July 2010.  At that time, the examiner noted that the Veteran's current diagnosis was bilateral pars defects at L5 with L4-5 and L5-S1 facet arthrosis.  The examiner provided a negative nexus opinion on the basis that the bilateral pars defects disorder was a congenital problem.  In the May 2012 remand, the Board requested that the examiner provide an addendum opinion that addressed direct and secondary service connection as well as whether the bilateral pars defect was a congenital defect or disease.  

In a January 2014 opinion, the VA examiner stated that the bilateral pars defect constituted a congenital defect.  While degenerative disc disease was a superimposed disease, the examiner explained that it was the result of a normal age-related progression rather than an injury.  However, this explanation does not answer the relevant question of whether the superimposed degenerative disc disease occurred during service and resulted in additional disability.  See VAOPGCPREC 82-90; see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  In addition, the examiner's opinion on direct and secondary service connection did not address a diagnosis of degenerative joint disease of the lumbosacral spine.  See June 2002 VA treatment record.  The examiner also stated that there were no complaints related to low back pain before 2000.  However, treatment records from December 1986, April 1994, and June 1998 reflect that the Veteran complained of low back pain.  See December 1986 US Army Health Clinic at Fort Clayton record; April 1994 Kaiser Permanente record; June 1998 Alamo City Medical Group record.  As such, an additional medical opinion should be obtained that addresses the relevant legal standards and medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her thoracolumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the South Texas Veterans Health Care System dated since March 2016.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's thoracolumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed thoracolumbar spine disorders.  The examiner should specifically indicate whether the Veteran has degenerative joint disease, degenerative disc disease, scoliosis, spondylosis, spondylolysis, spondylolisthesis, and/or bilateral pars defects.  In this regard, the examiner should clarify whether any of these diagnoses are synonymous with the bilateral pars defects diagnosis or whether that diagnosis contemplates any of the above.  If any of the above diagnoses are not found, the examiner should address the prior diagnoses of record.

Second, the examiner must provide an opinion as to the following questions:

(a) For bilateral pars defects (if found), a disorder that has been identified as a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(b) If scoliosis is found, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(c) If the scoliosis is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(d) If the scoliosis is determined to be a congenital or developmental disease, the examiner should state whether the disease preexisted the Veteran's service.

If so, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the scoliosis was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.

(e) For each disorder that is not of congenital origin and/or did not preexist service, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

(f) For each disorder that is not of congenital origin and/or did not preexist service, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused by the Veteran's service-connected right chondromalacia patella.

(g) For each disorder that is not of congenital origin and/or did not preexist service, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was permanently aggravated by the Veteran's service-connected right chondromalacia patella.

In answering the above questions, the Board directs the examiner's attention to the following treatment records documenting the Veteran's complaints of low back pain:  December 1986 US Army Health Clinic at Fort Clayton record; April 1994 Kaiser Permanente record; and June 1998 Alamo City Medical Group record.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




